            Case 1:20-cv-05662-LGS Document 14 Filed 07/31/20 Page 1 of 2



 IN THE UNITED STATES DISTRICT COURT
 FOR SOUTHERN DISTRICT OF NEW YORK
 ================================x
                                 :
 EMA FINANCIAL LLC,              :   Civil Action No. 1:20-cv-05662-LGS
                                 :
                      Plaintiff, :
                                 :   ORDER TO SHOW CAUSE FOR
                                 :   PRELIMINARY INJUNCTION
            -against             :   AND   TEMPORARY
                                 :
                                 :   RESTRAINING ORDER
 PHARMAGREEN BIOTECH, INC,             :
                                       :
                         Defendant.     :
 ================================X
       Upon the annexed Declaration of Peter Wojcik, dated July 24, 2020, memorandum of

law in support, Affirmation of Mark R. Basile, Esq. and Emergency Affirmation dated July 24,

2020, and the accompanying exhibits annexed thereto, Defendant PHARMAGREEN BIOTECH,

Inc.’s (“PHBI” or “Defendant”) Motion for Temporary restraining Order and Motion for

Preliminary Injunctive Relief, it is hereby:

           ORDERED, that the above-named Plaintiff EMA FINANCIAL, LLC (“Plaintiff”

or “EMA”) show cause before the Honorable Lorna G. Schofield, United States District Judge

For the United States District Court for the Southern District of New York, at the Daniel

Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, and State

of New York, on __________, at ________ in the noon thereof, or as soon thereafter as

counsel may be heard why an Order should not issue:
          (a) Granting PHBI a preliminary injunction pursuant to 28 U.S.C. § 2201 and Fed. R. Civ.

P. 65 enjoining and TRANSHARE CORPORATION (“TRANSHARE”), as Defendants’s
transfer agent, and EMA, EMA’s agents, servants, employees, attorneys, and affiliates from
converting, issuing, selling, transferring, assigning, encumbering, or otherwise disposing of
PHBI’s shares of stock or stock certificate(s) in PHBI or taking any action that would enable
EMA to receive, sell, transfer, assign, encumber, or otherwise dispose of PHBI stock,
pending the hearing and determination of the Court between the parties commenced by EMA
before The United States District Court For the Southern District of New York; and
                         Case 1:20-cv-05662-LGS Document 14 Filed 07/31/20 Page 2 of 2



                       (b)   Awarding PHBI such other relief as the Court shall deem just and proper;


                       IT IS FURTHER ORDERED that, sufficient reason having been shown therefore,

            pending the hearing of PHBI’s application for a preliminary injunction, pursuant to Fed. R. Civ. P.

            Rule 65, the Plaintiff and TRANSHARE are temporarily restrained from taking any steps or other

            process that result in any actions or attempt to sell, transfer, assign, encumber, or otherwise dispose

            of PHBI's shares of stock; and it is further;


                        ORDERED that security in the amount of $                       be posted by Defendant PHBI

            prior to close of business on _________________, 2020; and it is further;


                       ORDERED that Defendant PHBI shall effect service upon Plaintiff EMA, TRANSHARE,

            and/or its counsel, by United States Certified Mail, a copy of this Order to Show Cause, the annexed

            declaration, affirmation, memorandum of law and all papers and supporting documents upon which

            it is based on or before . Such actions shall be deemed good

                       and sufficient service thereof.


                     ORDERED that Plaintiff’s answering papers, if any, shall be electronically filed and
            served no later than _________.


            Dated: July _, 2020
            Jericho, New York


                                                                       UNITED STATES DISTRICT JUDGE
Per the Order dated July 29, 2020, Plaintiff filed an opposition to Defendant's application for emergency temporary restraining order
("TRO") (Dkt. No. 13), and on July 31, 2020, the parties appeared for a show cause hearing why the TRO should not be entered.

For the reasons stated at the show cause hearing, it is ORDERED that Defendant’s motion for emergency TRO is DENIED. By August
7, 2020, Plaintiff shall either file a (i) notice of dismissal of the action or (ii) a status letter proposing next steps.

The Clerk of Court is respectfully directed to close Dkt. No. 6. The Clerk of Court is also respectfully directed to strike Dkt. No. 12,
which is a duplicate of the Court's Order at Dkt. No. 7.

So Ordered.

Dated: July 31, 2020
       New York, New York
